Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered August 5, 1994, convicting defendant, after a jury trial, of assault in the first and third degrees and harassment in the second degree, and sentencing him to concurrent terms of 2 to 6 years, 1 year, and a conditional discharge, unanimously affirmed.
*84Defendant was tried upon a proper indictment. The record, read as a whole, establishes that the People sought and were granted leave to amend the indictment by inserting the word “serious” before the phrase “physical injury’ in regard to the charge of assault in the first degree, which had been omitted because of a typographical error. The court’s Sandoval ruling properly weighed the probative value of defendant’s prior bad acts against the potential for undue prejudice in permitting the People to cross-examine defendant concerning the facts surrounding his dismissal from two jobs for misconduct of a nature that would affect his credibility (see, People v Sorge, 301 NY 198).
The court properly exercised its discretion in closing the courtroom to defendant’s brother, a separately prosecuted co-defendant, during a readback of testimony. Under the unusual circumstances presented, there was a significant danger that the jury would have drawn inferences from the brother’s sudden and unexplained appearance in court (see, People v Rivera, 225 AD2d 360, lv denied 88 NY2d 941). Concur — Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.